976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Alice Biggs WILLIAMS, Defendant-Appellant.
No. 92-6279.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 21, 1992Decided:  October 5, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CR-88-40-5, CA-90-470-5)
Alice Biggs Williams, Appellant Pro Se.
Robert Daniel Boyce, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
Affirmed.
Before PHILLIPS, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Alice Biggs Williams appeals from the district court's order vacating her conviction under 18 U.S.C.A. § 2113(c) (West 1985 & Supp. 1992), and affirming her remaining convictions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Williams, Nos.  CR-88-40-5, CA-90-470-5 (E.D.N.C. Jan. 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Williams contends that her convictions for armed robbery and a firearms charge under both 18 U.S.C.A. §§ 924(d) and 2113(d) (West 1985 and Supp. 1992), violate the prohibition against double jeopardy.  This Court previously determined that these convictions did not constitute double jeopardy, United States v. Williams, No. 90-6141 (4th Cir.  May 29, 1991) (unpublished), and will not revisit this issue